Case 2:19-cv-20932-SRC-CLW Document 17 Filed 02/27/20 Page 1 of 2 PageID: 1040



                                                                                                          CLOSED
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

                                                           :
     ARTHUR MCCALLUM,                                      :
                                                           :        Civil Action No. 19-20932 (SRC)
                                             Plaintiff,    :
                                                           :
                            v.                             :                       ORDER
                                                           :
     PROACTIVE LIGHTING SOLUTIONS                          :
     LLC, CHRISTOPHER MYERS, ALFRED                        :
     HEYER, JR, GREEN RG                                   :
     MANAGEMENT, JOHN DOES 1-10, and                       :
     XYZ CORP. 1-10,                                       :
                                                           :
                                         Defendants.       :



 CHESLER, District Judge

         This matter comes before the Court upon a motion for remand filed by Plaintiff, Arthur

 McCallum, against Defendants, Proactive Lighting Solutions LLC, Alfred Heyer, Jr., Green RG

 Management, John Does 1-10, and XYZ Corp. 1-10 (“Defendants”).1 On January 21, 2020, this

 Court ordered both parties to submit briefs compliant with Local Civil Rule 7.2 [ECF 11]. It was

 further ordered that if either party failed to submit a proper, timely brief, the motion would be

 withdrawn or deemed unopposed, as appropriate.

         On January 24, 2020, Plaintiff submitted a brief compliant with Local Civil Rule 7.2 in

 support of its motion to remand the action to the Superior Court of New Jersey, Bergen County,

 Law Division. Defendants were thereby given ten (10) days to respond to the motion. Defendants

 have yet to submit any response. In light of this, the Court deems the motion unopposed and


 1
  On January 30, 2020, this Court entered an Order of dismissal without prejudice as to Defendant Christopher
 Myers, at the request of Plaintiff’s counsel.
Case 2:19-cv-20932-SRC-CLW Document 17 Filed 02/27/20 Page 2 of 2 PageID: 1041



                                                                                                CLOSED
 construes Defendants’ failure to respond as a concession that removal to this Court was

 improper.

         On a motion for remand, the District Court has discretion to award attorney fees and

 costs. 28 U.S.C. § 1447(c). In Plaintiff’s supplemental brief, Plaintiff requested that this Court

 award both fees and costs as well as impose sanctions against Defendants. The Court denies the

 application. The original submissions filed by both parties were woefully deficient in their

 attempt to inform the Court of the legal and factual issues that the motion for remand presented.

 While Defendant has completely failed to respond to this Court’s Order requiring further

 explication of its position, Plaintiff’s supplemental response was only marginally superior to its

 original brief. In light of this, the Court is not satisfied that fees or costs should be awarded.

 Plaintiff further makes the request for unspecified sanctions but has failed to identify under what

 rule or statute any such sanctions are warranted. Therefore, the Court denies the request.

         Based on the foregoing,

         IT IS on this 27th day of February, 2020, hereby

         ORDERED that Plaintiff’s motion to remand [ECF 2] be and hereby is GRANTED; and

 it is further

         ORDERED that this action be and hereby is REMANDED to the Superior Court of New

 Jersey, Bergen County, Law Division; and it is further

         ORDERED that Plaintiff’s request for attorney fees, costs, and sanctions be and hereby

 is DENIED.


                                                          s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER
                                                        United States District Judge
